UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ROBIN COLLYMORE,                                              :
                                                              :
                        Plaintiff,                            :   16-CV-8270 (LTS) (OTW)
                                                              :
                      -against-                               :         ORDER
                                                              :
CITY OF NEW YORK, et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed Defendants’ proposed agenda and Plaintiff’s response. (ECF 93-

94). The January 16, 2020 Status Conference is hereby converted to a Telephone Status

Conference. Please call Chambers at 212-805-0260 at 10:00 a.m. on Thursday, January 16,

2020 when all counsel are on the line.

         Because the parties agree that the ESI protocol dispute is the primary reason for the

current delay in discovery, the call will be limited to discussion of that issue only, particularly

whether any party objects to use of the Court’s Model Joint Electronic Discovery Submission,

and, if so, why. The Court will make efforts to ensure that the call proceeds as efficiently as

possible—and expects the parties to cooperate—in order to permit Plaintiff’s counsel to

expeditiously return to her deposition in Gittens-Bridges v. City of New York, No. 19-CV-272 (ER)

(S.D.N.Y.). The Court thanks Defendants’ counsel in Gittens-Bridges for their understanding.

Plaintiff’s counsel is directed to serve a copy of this Order and ECF 92 on Defendants’ counsel in
Gittens-Bridges.


       SO ORDERED.



                                s/ Ona T. Wang
Dated: January 15, 2020                    Ona T. Wang
       New York, New York         United States Magistrate Judge




                            2
